Citation Nr: 1027856	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1997, 
with subsequent active duty for special work under 32 U.S.C. 
§ 502(f) with the Army National Guard from October 2001 to May 
2002.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2008, at which time it was remanded 
to the VARO in Anchorage, Alaska, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The primary purposes 
of such remand were to more clearly define the Veteran's military 
service and to obtain a VA medical examination and opinion as to 
the onset date of his claimed sleep apnea.  Following the AMC's 
completion of the requested actions, the case has since been 
returned to the Board for further review.   


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's 
sleep apnea originated during his period of active duty.  


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for sleep apnea, which constitutes a complete grant of 
the Veteran's claim.  Therefore, no discussion of VA's duty to 
notify or assist is necessary.

Service connection will be granted if it is shown that the 
appellant suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of duty, 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection also may be 
granted for any disease initially diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In this case, the Veteran offers sworn, credible testimony that 
that his sleep apnea originated during his period of active duty, 
although it was not diagnosed until after his service separation, 
at a point in time he was serving in the Army National Guard.  He 
indicates that fellow service persons chided him in service as to 
his loud snoring and that, while serving in the National Guard in 
February 2000, he was asked by his commanding officer to sleep at 
home so that his fellow service persons were able to sleep 
undisturbed by his loud snoring.  

Service treatment records pertaining to the period of active duty 
from July 1992 to July 1997 are negative for findings or 
diagnoses of sleep apnea.  A complaint of frequent trouble 
sleeping was made known at the time of a separation medical 
examination in April 1997.  

Notice is taken that, although the Veteran was on active duty for 
special work from October 2001 to May 2002 under 38 U.S.C.A. 
§ 502(f), such period does not qualify as active duty under 
38 U.S.C.A. § 101, as was correctly noted by the RO or AMC.  The 
Army National Guard (ARNG) and the Air National Guard (ANG) 
operate full-time operational and support programs similar to the 
Ready Reserves.  However, 38 U.S.C.A. § 101(22) provides separate 
definitions of "active duty for training" (ACDUTRA) for Guard 
personnel and Reservists.  While the definition for Reservists 
permits the interpretation that full-time duty for purposes other 
than training is active military, naval or air service, the 
definition for Guard personnel does not permit this 
interpretation.  Therefore, full-time operational/support service 
performed by Guard personnel in active duty for training status 
does not qualify as "active duty" for purposes of establishing 
eligibility for VA benefits unless the member or former member 
has a service-connected disease or injury that was incurred or 
aggravated in the line of duty during the ACDUTRA period.  M2-1 
MR III.ii.6.3.a (June 2009).  

Full-time National Guard service is considered active duty for 
training under 38 U.S.C.A. § 101(22) if performed under 
32 U.S.C.A. § 316, or 32 U.S.C.A. §§ 502, 503, 504, 505.  This is 
true regardless of whether the member is performing operational 
duty or  undergoing training.  National Guard service does not 
meet the definition of active military, naval, or air service 
under 38 U.S.C.A. § 101(22) unless the member or former member is 
disabled during service and, therefore, subject to an exception 
outlined in 38 U.S.C. § 101(24) or 38 U.S.C.A. § 106(b)(3).  M2-1 
MR III.ii.6.3.c (June 2009).  Operational duty includes Active 
Guard Reserve (AGR) and Active Duty Support (ADS), which apply to 
Guard personnel as well as to Reservists serving in these 
capacities.  Since 1964, there has been authority, under 
38 U.S.C.A. § 502(f), to assign to full-time operational duty 
National Guard members who provide full-time support to the Guard 
components, even though they are not activated.  Id.  

Notwithstanding the foregoing, the Veteran's wife, whom he 
married in July 1996, has provided a written statement, dated in 
June 2005, that she had personally observed since 1996 the 
Veteran's cessation of breathing while sleeping and his loud 
snoring.  Lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability which may 
reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  

The Veteran's wife is competent to testify as to what she has 
observed in this regard and the Board places great weight on her 
independent observation, notwithstanding the absence of any 
pertinent entry in service treatment records.  It establishes the 
onset date of pertinent symptoms and bolsters the Veteran's 
account as to the existence of inservice manifestations of sleep 
apnea and their progression postservice per Voerth, supra, 
although not in an of itself is it diagnostic of sleep apnea.  
Moreover, VA treatment records indicate that the Veteran was seen 
in September 2001 for complaints of worsening of his snoring and 
the possibility of sleep apnea was initially raised by an 
attending medical professional in June 2003, when it was 
recommended that a sleep study be undertaken.  A sleep study or 
polysomnogram was then accomplished in October 2003, findings 
from which yielded an assessment of moderate sleep apnea-hypopnea 
syndrome.  Thus, there is a showing by competent and credible 
evidence that the Veteran's sleep apnea originated in service and 
that the initial complaints and diagnosis thereof were identified 
in medical data compiled in a relatively short period of time 
following his discharge from active duty.  

There is, however, evidence against the claim.  That evidence, 
which is equally persuasive as the evidence in support of 
entitlement, consists of the report of a VA medical opinion 
obtained at the time of a VA medical examination conducted in 
February 2009.  Notably, the examiner diagnosed the presence of 
obstructive sleep apnea and opined that its etiology was 
multifactorial, although such examiner found it to be an 
impossibility to determine the approximate onset date of the 
Veteran's sleep apnea.  The examiner noted that the Veteran had 
complained of sleeping only two to three hours daily on an 
unspecified annual examination in service, but on the basis of 
his review of the claims folder and available medical literature, 
he concluded that it was less likely than not that the Veteran's 
sleep apnea originated during his active duty from July 1992 to 
July 1997.  Various items of evidence were cited in support of 
that opinion.  

On balance, the evidence for and against the claim is found to be 
in relative equipoise, and on that basis, service connection for 
sleep apnea is granted.  



ORDER

Service connection for sleep apnea is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


